department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date oo date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b name n name o state p date t name dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts prior to your formation your founder and director b discovered a new development in current hydro energy technology for which he has a patent called the t system the t system is used for a device that produces inexpensive electricity which will successfully compete with other electric production to decrease costs to future consumers furtherance of this green fuel efficiency mission b also has a for profit limited_liability_company n involved in the research and the development of the t system n is a commercial physical researcher b formed you to attract investments to fund the research_and_development of the t system these results will be disseminated to potential investors and the general_public to ensure letter rev catalog number 47630w you were incorporated in the state of o on p your articles of incorporation state the specific purpose for which this corporation is organized is when an invention is completed and the devices are sold the resources will be used mainly to finance housing for homeless people your first function will be to complete the research necessary on the t technology to guarantee the satisfactory function of the devices you will then locate sites and construct devices to produce energy on these sites once the volume of electricity produced is large enough you will employ an establishment that is capable of distributing and selling the electricity n has begun this and this consumes of your time your research on production of inexpensive electricity you hope will successfully compete with carbon fuels by replacing them at decreased costs to future consumers these research results will be disseminated to potential investors and the general_public to ensure furtherance of green fuel efficiency at this time you have no intention to distribute a significant percentage of research results outside of the parent organization as you are in the infancy stage of development b currently owns the patents and his heirs will inherit ownership of the patents in the future ruled out entirely in the future b is currently trying to obtain investments to make his dream of green energy efficiency a reality currently there is no intention of charging fees for use of the patents however this is not you submitted webpages for n which show n’s products include t technology in describing your relationship with for-profit entities you indicated that the for-profit entities will be advertised in all literature and marketing materials and that experts will be utilized to ensure there is no confusion between you and the for-profits there will be a non-profit investment driven entity to fund further and large-scale research and a for-profit entity to produce the patented t on a massive basis and a sales team to market the devices to the general_public you may consider selling inventions to other entities but most will be first considered for use by n n’s website states that donations can be made to you or n your revenues will come from donations and sales of goods and services your expenses will include compensation sales and marketing research occupancy and other expenses b will be compensated as president and manager you state once the t system is fully funded it will result in a very large profitable enterprise where employees and or consultants will be paid adequate compensation you plan to donate or more of the profits to organizations that help the homeless although you indicated on the form_1023 that you have bylaws you did not submit a copy with your application you have adopted a conflict of interest policy your board is made up of b two of his relatives and a business_associate who is unrelated law sec_501 of the internal_revenue_code exempts from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 b i of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes letter rev catalog number 47630w and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes you do not meet the requirements in sec_1_501_c_3_-1 of the income_tax regulations your articles of incorporation state because your purposes are not limited to those in the code you fail the organizational_test sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus to sec_1_501_c_3_-1 of the regulations provides that scientific research will be regarded as in the public interest c ifsuch research is directed toward benefiting the public b ifsuch research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision there of a ifthe results of such research including any patents copyrights processes or formulas resulting from such research are made available to the public on a nondiscriminatory basis revrul_65_1 1965_1_cb_226 the service considered an organization which promotes and fosters the development and design of machinery in connection with a commercial operation and in connection therewith has the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights revrul_69_632 1969_1_cb_120 a nonprofit composed of members of a particular industry to develop new and improved uses of existing products of the industry is not exempt under sec_501 of the code the association’s members select research projects in order to increase their sales by creating new uses and markets for their product the primary purpose of the association’s research is to serve the private interests of its creators rather than the public interest the service concluded that the organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of letter rev catalog number 47630w in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number of importance of truly exempt purposes the petitioner’s activities were ’ jargely animated by non-exempt purposes directed fundamentally to ends other than that of education in p l l scholarshi82_tc_196 an organization which operated a bingo at a bar for the avowed purpose of raising money for scholarships was denied exception under sec_501 because it was operating for private interests the board included the bar owners the bar’s accountant also a director of the bar as well as two players a realistic look at the operations of these two entities however shows that the activities of the organization and the bar were so interrelated as to be functionally inseparable in 765_f2d_1387 cir cert_denied 497_us_1005 the court held that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes application of law you are not as described in sec_501 of the code because you are not exclusively organized and operated for charitable purposes you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you fail both the organizational and operational tests you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose you are operating to attract funding for the research_and_development of b’s patented technology into devices to be marketed distributed and sold this serves a substantial private purpose you do not meet the requirements in sec_1_501_c_3_-1 of the income_tax regulations your articles of incorporation state as your specific purpose when an invention is completed and the devices are sold the resources will be used mainly to finance housing for homeless people because your purposes are not limited to those in the code you fail the organizational_test as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of b for example you were formed to fund the research_and_development of marketable devices using b’s patented technology which will be a product of n b’s for profit business moreover the fact you have adopted a conflict of interest policy does not change the fact that the majority of your board consists of related parties and has a personal_interest in you because they are in a position to profit from your activities you are not defined in sec_1_501_c_3_-1 of the regulations because you are operating for the private interests of b and n you are operating to confer the advantages of tax-exempt status to b as shown by the fact that your tax exemption will enable b to apply for grants to develop his inventions using his patented technology these will be marketed and distributed through n this demonstrates you are primarily serving private interests letter rev catalog number 47630w you do not meet the provisions of sec_1_501_c_3_-1 of the regulations any scientific research you are carrying on is not primarily conducted in the public interest your activities of funding the research_and_development of b’s patented technology into marketable products serve the private interests of b not the public you are like the organization in revrul_65_1 your activities of funding the research_and_development of b’s ideas into products do not constitute scientific research within the meaning of sec_1 c - d of the regulations in addition your purpose of obtaining grant money to develop b’s ideas is directed to benefit b and n and any public purpose is incidental you are comparable to the organization in revrul_69_632 because you were formed to serve the private interests of your creator b although your activities may result in new processes that benefit the public this benefit does not overcome the benefit to b and n which violates the absolute inurement prohibition as held in better business bureau of washington d c inc v united_states a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code your activities result in _substantial private benefit to b and your earnings inure to the benefit of your officers like the organization described in the court case this single substantial nonexempt purpose destroys your claim to exemption under sec_501 of the code you are also similar to the organization described in p l l scholarship fund you and n are controlled by the same individual b your functions and management are so interrelated with n that you are functionally inseparable from n because you will be funding a product for n you are comparable to the organization in church by mail because you and n are controlled by the same person moreover n benefits substantially from your operations despite any charitable and educational_purposes your activities may achieve you cannot qualify for tax exemption because more than an insubstantial part of your activities is not in furtherance of exempt purposes you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include conclusion if you don’t agree accordingly you do not qualify for exemption under sec_501 of the code your name address employer_identification_number ein and a daytime phone number an explanation of why you disagree including any supporting documents acopy of this letter highlighting the findings you disagree with the law or authority if any you are relying on e e e e letter rev catalog number 47630w e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney u s mail we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ l forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47630w street address for delivery service if you agree ' if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
